Citation Nr: 1231233	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 10 percent disability rating effective October 30, 2002.  The RO in Milwaukee, Wisconsin, currently maintains jurisdiction over this appeal.

The Board observes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as a second issue in this appeal.  That is because the Veteran, after submitting his disagreement with the initial rating assigned for service-connected PTSD, indicated through his attorney in written statements dated in September 2007, April 2008, and March 2009, that he had lost employment and was unable to work due to his psychiatric disability.  As such, the Board finds that the Veteran has effectively raised a claim of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised).  The Board recognizes that this implicit TDIU claim has not yet been adjudicated in the first instance.  Nevertheless, under current VA law, when a TDIU claim is raised in connection with a request for increased compensation for a service-connected disability, the Board assumes jurisdiction over the TDIU issue because it is part and parcel of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Therefore, as the Veteran in this case has raised his TDIU claim while seeking a higher rating for his service-connected PTSD, both issues fall within the Board's purview, notwithstanding the lack of prior TDIU adjudication by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a statement received by the Board in August 2012, the Veteran has requested to appear personally at a hearing before the Travel Board held at the RO.

The Veteran has a right to a hearing before the issuance of a Board decision.  38 U.S.C.A. § 7102, 7104 (West 2002); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2011).  Therefore, he must be afforded a Travel Board hearing before a Veterans Law Judge prior to the Board's adjudication of his claim.  Since such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing before a member of the Board sitting at the local RO.  Timely notice of the date, time and place of the hearing should be afforded to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


